Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Greer (US 2018/0112375 A1) in view of Ma et al. (US 2006/0266027 A1) hereinafter Ma.
Regarding Claim 1 Greer teaches an adjustable ride control circuit for a vehicle that includes a hydraulic source (102) , a hydraulic accumulator (134), a hydraulic tank (104), a boom and a boom hydraulic cylinder (30) with a head intake (48)and a rod intake (44) where the boom hydraulic cylinder (30)controls movement of the boom, the adjustable ride control circuit comprising: a head valve (154)configured to control flow between the head intake (48)of the boom hydraulic cylinder (30) and the hydraulic accumulator (134); an adjustable rod float valve (156) configured to control flow between the rod intake (44) of the boom hydraulic cylinder (30)and the hydraulic tank (104) , the adjustable rod float valve (156) is an electronically adjustable valve that controls flow restriction between the rod intake (44) and the hydraulic tank (104) ; and a ride control controller (106) configured to receive control inputs, control activation of ride control, and control adjustment of the head valve (154)and the adjustable rod float valve (156) (Fig 2), wherein when the ride control controller (106) activates ride control, the head valve (154)allows flow between the head intake (48)of the boom hydraulic cylinder (30)and the hydraulic accumulator (134) and the ride control controller (106) automatically controls adjustment of the adjustable rod float valve (156)to control flow between the rod intake (44) of the boom hydraulic cylinder .
Greer is silent regarding that the rod float valve being a proportional valve.
However, Ma teaches a hydraulic circuit having a ride control configuration. Ma further teaches the hydraulic circuit comprising a hydraulic source (28) supplying fluid to a cylinder (20) (Fig 2). The hydraulic circuit also includes a rod float valve (34) in a form of proportional valve to allow a more precise and controlled discharged of fluid in to a tank (24) preventing undesired excess discharge of fluid in to tank (26)(see Fig 2).
Therefore, since Geer and Ma both teach known road valves that are utilized in ride control configurations, it would have been obvious to one of ordinary skill in the art  to have replaced one valve type over the other by utilizing a proportional valve as a road float valve to allow a more precise discharge of the pressurized fluid thereby preventing excess discharge of pressurized fluid in to the tank.
Regarding Claim 12 Greer teaches a method of adjusting a ride control circuit of a vehicle that includes a hydraulic source (102) a hydraulic accumulator (134) a hydraulic tank (104) , a boom and a boom hydraulic cylinder (30)with a head intake (48)and a rod intake (44)where the boom hydraulic cylinder (30)controls movement of the boom, the method comprising: positioning a head valve (154) to control flow between the head intake (48) of the boom hydraulic cylinder (30)and the hydraulic accumulator (134); adjusting an adjustable rod float valve (156) to control flow between the rod intake (44) of the boom hydraulic cylinder (30)and the hydraulic tank (104) , the adjustable rod float valve (156)being an electronically adjustable valve that controls flow restriction between the rod intake (44)and the hydraulic tank (104) ; and controlling activation of ride control using a ride control controller (106) configured to receive control inputs, and control adjustment of the head valve (154) and the adjustable rod float valve (156) blocking flow through the head valve (154)between the head intake (48) of the boom .
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Greer in view of Ma as applied to claim 1 and further in view of A’Hearn et al. (US 6,357,230 B1) hereinafter A’Hearn.
 Regarding Claims 2 and 13 Greer teaches electrically controlling the head valve (154) directly by the controller (106) (Fig 2).
 However, Greer is silent regarding hydraulically controlling the head valve whereby a ride control enable valve controlled by the ride control controller is utilized and configured to control the head valve; wherein when the ride control controller activates ride control, the ride control enable valve positions the head valve to allow flow between the head intake of the boom hydraulic cylinder and the hydraulic accumulator and when the ride control controller deactivates ride control, the ride control enable valve positions the head valve to block flow between the head intake of the boom hydraulic cylinder and the hydraulic accumulator.
However, A’Hearn teaches a hydraulic circuit having a ride control functionality comprising a hydraulically controlled head valve (52) controlling fluid supply to an accumulator (42) (Fig 2). A’ Hearn discloses a ride control enable valve (68) controlled by the ride control controller (device that sends electrical signal to solenoid 68) and configured to control the head valve (52); wherein when the ride control controller activates ride control, the ride control enable valve positions the head valve (52) to allow flow between the head intake of the boom hydraulic cylinder and the hydraulic accumulator (42) 
Therefore, since both Greer and A’Hearn teach known ways of actuating head valves in ride control system, it would have been obvious to one of ordinary skill in the art to have replaced one form of actuation with the other ( by replacing the electrical actuation of the head valve disclosed in Greer with the hydraulic actuation of  A’Heran) by including a ride control enable valve that hydraulically actuates the head valve to achieve a predictable result of forming a hydraulic flow control of pressurized fluid in and out of the accumulator.
Allowable Subject Matter
Claims 3-11 and 14-20 are objected to but would be allowable if rewritten to include all the limitations of the base claim and any intervening claims. 
Conclusion
	Prior art made of record not relied up on are pertinent to applicant’s disclosure. Walz et al. (US 9,145,659 B2) teaches a ride control system having an automatic and mechanical triggering system having an auto ride control valve (408) that trigger the automatic ride control system (Fig 8). Dobchuck et al. (US 20130227937 A1) teaches an automatic and manually triggered ride control system having an electrically actuated rod valve supplying fluid to the tank (110) and a hydraulic actuated head valve supplying fluid to the accumulator (104) (Fig 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY TEKA whose telephone number is (571)272-9804.  The examiner can normally be reached on M-F 11-9 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABIY TEKA/               Primary Examiner, Art Unit 3745